DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 03/20/2022 have been fully considered but they are not persuasive.  Applicant continues to present the same rehashed and unpersuasive arguments.  Applicant once again alleges misunderstanding or misapplication of scientific and legal principles by Examiner; Applicant is, once again, incorrect.  Applicant alleges that the rejection is based on “personal opinions and understanding which is contrary to scientific theory and MPEP.”  This is fundamentally incorrect.  The rejection is based on Applicant’s own claims that various universal laws of physics do not apply to his device.  Examiner has, in accordance with the MPEP, pointed out that Applicant has made claims unsupported by science or fact, thus providing the basis for a proper rejection under §101 for lack of credible utility.
Examiner notes that the Remarks lack any formal structure and appear to be circuitous, repeatedly quoting the same portions of MPEP §2107, which Applicant repeatedly misinterprets and misapplies to the present application and rejection.  Examiner has attempted to decipher the rambling nature of the Remarks, but it is a difficult endeavor at best.
Beginning on page 5 of the Remarks, Applicant attempts and fails to apply various portions of the MPEP in support of his unsupported allegations that Examiner has not properly examined the application.  On page 6, Applicant argues that “Examiner’s rejection violates the patent law” because “’[u]nlimited power” is also practical to provide some direct benefits to the public.”  Applicant’s lack of understanding regarding U.S. patent law is evident; the rejection is based on patent law, specifically 35 U.S.C. §101.  The fact that a fantasy proposition (i.e., “unlimited power”) would have public benefits is wholly immaterial to a determination that the device of the instant application lacks credible utility.  
Applicant next contends that Examiner’s assertions of unlimited power having never been achieved and “well-known buoyancy properties [sic]” amount to “Examiner’s personal knowledge and understanding, instead of scientific basis [sic], and therefore these cannot be the basis for establishing prima facie refusals.”  Applicant is wholly incorrect on each of these allegations.  Examiner’s statements re: “unlimited power” are merely reference to Applicant’s baseless contention that they may produce unlimited power with the claimed device.  
As repeatedly stated in the various Office Actions, Applicant has continually failed to provide any compelling evidence that the device as claimed is functional for its disclosed purposes.  Despite repeatedly inviting Applicant to produce a working model, Applicant has ignored the invitation and instead repeatedly presented piecemeal analysis of various components of the device, summarily alleging that the sum of parts will work as claimed.  This is wholly inadequate as proof of functionality.  
With respect to “personal knowledge and understanding,” Applicant again makes baseless accusations.  Examiner’s rejection is properly based on Applicant’s own failures to present a disclosure or other evidence showing that the claimed device is functional for its intended purpose.  Ultimately, Applicant has repeatedly chosen to try and improperly shift their burden of proof onto the Examiner and the Office.  As Applicant’s allegations are contrary to what is commonly understood by science, Applicant is the party burdened with showing evidence of functionality.  
On page 7, Applicant cites to MPEP §2107.02, baselessly contending that Examiner’s rejection is based on “personal perceptions.”  The current scientific consensus that perpetual motion is not possible is not Examiner’s “personal perceptions” as erroneously contended by Applicant.  
On page 8, Applicant contends that Examiner’s contention that “unlimited power” has never been achieved is “entirely personal opinion with no scientific basis” is fundamentally incorrect.  It is observed fact that “unlimited power” has not been achieved.  Applicant’s refusal to accept this reality does not create a compelling argument for withdrawal of a valid rejection under §101.
In a weak attempt to support their otherwise baseless contention that “unlimited power” is something other than fantasy, Applicant points first to crystal radios.  This comparison is not only uncompelling, it cannot even be considered a good comparison to Applicant’s instant disclosure and contentions.  As admitted by Applicant, a crystal radio produces “almost infinitesimal amounts of power.”  This is entirely and fundamentally unlike Applicant’s disclosed device that can allegedly, for example, power a home.  It does not need argumentation that a crystal radio cannot power a home.
Applicant’s next example, referring to railroad rails, is counter-productive.  Applicant argues that a rail may expand and contract due to heat from the sun “as long as the sun exists.”  It is wholly apparent that this action is not the result of an “infinite energy source.”  Applicant’s own statements indicate that the sun isn’t an infinite power source.  Furthermore, the expansion and contraction of rails based on heat is wholly unrelated to the instant disclosure.
Applicant also attempts to rely on a patent granted to Applicant; Examiner notes that this type of argument is fundamentally and wholly unpersuasive.  The referenced patent does not control Examiner’s decision-making in the instant application.  The referenced patent has substantially differing claims and therefore cannot serve as a basis for compelling an allowance in the instant application.
Based on the foregoing, Applicant summarily concludes that the misunderstood and misapplied rules of the MPEP and the baffling and contradictory arguments provide the requisite basis for allowance.  Examiner respectfully disagrees.  The arguments remain uncompelling and Applicant still has not provided any evidence of the claimed device being functional for its intended purpose.
Applicant once again cites to §2107, alleging improper examination.  Applicant is once again incorrect.  Applicant proceeds by alleging the device may function based on pressure.  Regardless of the veracity of the statement, the fact remains that Applicant has not shown that the device is functional for those purposes disclosed within the application.  Even if the system might produce power on the level of a crystal radio, this is wholly inadequate to power, for example, a house.  Applicant summarily concludes that one of ordinary skill would interpret common facts exactly as Applicant has, but has not actually provided any evidence of what one of ordinary skill would believe.  The mere fact that perpetual motion is rejected by scientific consensus shows that Applicant’s contentions are incorrect.
Applicant next attempts to mangle the well-understood concept of unlimited power, erroneously contending that “[f]or mankind, solar energy is an unlimited source of energy.”  First, solar energy is not unlimited; no portion of the Earth has sunlight 24/7.  Furthermore, the sun will not burn forever; at some point it will burn out and there will be no more sunlight, thus the sun is fundamentally not an unlimited source of energy.  Finally, this argument is wholly irrelevant because sunlight is not a source of power for the device as disclosed.
Applicant next states “[t]hose of ordinary skill in the art would understand that the ‘unlimited energy’ describe in this application should be understood from the perspective of utility of patent law.”  It is wholly unclear what Applicant perceives as “utility of patent law,” though it is readily apparent that whatever Applicant perceives is divorced from what patent law actually requires.  Patent law related to utility, and more specifically, credible utility, requires that the claimed and disclosed device be functional for its intended purposes.  The instant device, as claimed and disclosed, has not been shown to be functional for its intended purposes.  Applicant has not even shown that the device as claimed and fully assembled would function at all.  
The remainder of the arguments seem to largely repeat the above arguments or repeat other arguments already presented and rebutted.  Ultimately, Applicant’s arguments fail to provide a persuasive basis for withdrawal of the utility rejection.  Applicant repeatedly assets the device may function indefinitely to produce infinite amounts of power, but has repeatedly failed to provide any evidence that the device actually functions, let alone functions for its intended purpose.  The piecemeal and convoluted partial analyses do not provide a meaningful basis for concluding the device as a whole functions.  Applicant’s reliance upon tangential topics and, in some cases, wholly unrelated topics, does not provide a compelling argument that Examiner has made an error in application of the law.  
As the rejection is founded in scientific consensus that perpetual motion is not possible, Examiner finds the rejection to remain proper.  As Applicant has not provided a compelling argument that Examiner has made a logical, factual, or legal error, the rejection is maintained.  As before, Applicant is invited to present a working model showing that the device as claimed is functional as disclosed.  Applicant may wish to refer to MPEP §608.03 regarding models.
Claim Rejections - 35 USC § 101 and §112
35 U.S.C.  101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the first paragraph of 35 U.S.C.  112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.  112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-34 are rejected under 35 U.S.C.  101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
Applicant contemplates a sub-device having a sealed, hollow interior; surrounding the hollow interior is a conveyor belt, the conveyor belt having buoyant objects attached thereto; within the hollow interior is a transmission system, driven by the conveyor belt and arranged to deliver mechanical power to the exterior of the sealed, hollow interior.  This sub-device is then placed within a container filled with water to constitute “an energy conversion device for converting fluid pressure energy into mechanical energy,” per the preamble of claim 25.  Allegedly, the conveyor belt shields a “pressure of the water” from a first and second floating object, such that the first object may sink and the second object may rise, thereby causing rotation of the conveyor belt and driving the transmission to output mechanical power.
As understood by Examiner, the arrangement and method of operation amount to perpetual motion.  No input is recited or disclosed such that a differential pressure may be created within the container of water, thereby driving the floating objects into motion.  The system as described, placed into a container of static water, would not produce any motion as the system would be at equilibrium, the buoyancy forces of each floating object cancelling out the other through well-known properties of dynamic motion.  
Even were one to consider the standard air pressure imparting some modicum of force upon the surface of the water, thereby pressing down on the system and creating a “gradient” of sorts, one must also account for mechanical concepts such as friction and inertia, as well as moments and forces applied by each of the plurality of floating objects.  For example, referring to FIG 4A and 4A1 of the Drawings as filed, the sum of buoyancy forces acting upon the floating objects on the top side of the conveyor belt, acting to drive the belt toward the right side of the figure, would be equivalent to the sum of buoyancy forces acting upon the floating objects on the bottom side of the conveyor belt, also acting to drive the belt toward the right side of the figure.  
Based on the disclosure and annotated figures of the Remarks, it appears that Applicant intends for floating objects on the top side of the conveyor belt to sink rather than rise.  It is unclear to Examiner how the system would function as such, since buoyancy forces would impart upward motion on the objects.  No structures are disclosed to allow for a change in density or buoyancy of the objects.  
Therefore, Examiner finds that the device lacks credible utility, as the disclosed purpose is to provide a mechanical output and “energy source at anywhere on the Earth.” The system as disclosed cannot output energy, as there is no input to allow the system to leave a state of equilibrium.  In a state of equilibrium, the system does not output any energy and therefore cannot be an “energy source.” 
Furthermore, the device as contemplated by the disclosure fails to comply with the First and Second Laws of Thermodynamics, which state that energy cannot be created or destroyed in an isolated system and that the entropy of any isolated system always increases.  In the instant disclosure, Applicant contemplates an ostensibly closed system, as no external power inputs have been recited, which outputs power based on “hydrostatic” pressure in a body of water.  This system is allegedly applicable “as the power source of the generator that can be placed at the factory, a house, and so on, and also can be as a power source to provide unlimited, free movement of energy for the vehicle, robot, implantable medical devices and mobile electronics.” (Specification, paragraph 0005; Emphasis by Examiner) Applicant further states “[w]henever and wherever, the gravitational field stores energy in the form of pressure and in the way of wireless transmission within the gravitational field, so that the fluid becomes “energy storage”, which are an infinite capacity battery and an unparalleled battery” in paragraph 0095, and “it can be anywhere in the world to provide unlimited power” in paragraph 0097.  Such a power source violates the laws of physics as currently understood.   “Unlimited free power” is not possible, and is a commonly used phrase when describing perpetual motion devices.  As such, the disclosed device also lacks credible utility for violation of the Laws of Thermodynamics.  
Claims 25-34 are also rejected under 35 U.S.C.  112(a) or pre-AIA  35 U.S.C.  112, first paragraph.  Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Even assuming, arguendo, that the device may somehow output energy as claimed, it is not readily apparent how one would achieve a rotating dynamic seal between the conveyor belt and the grooved tracks in which the conveyor rods move.  Since this seal is seemingly critical to the alleged operation of the device, it needs to be clearly and adequately disclosed such that one of ordinary skill may make and use the device.  Currently, there is no readily apparent disclosure of how the seal is formed, nor how it would function in practical use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS K QUIGLEY/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832